DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/22/2019, 11/06/2019, 04/30/2021 and 08/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  claims 1 and 10 recite the limitation: “an alternative film” instead of “an alternative file”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claim 1 is directed to an electronic device comprising a storage and a controller. Paragraph [0047] of the published instant application recites: The electronic device 1 includes a storage 405 and the controller 407. Further, each element may be actualized by a device, a software module, a circuit or a chip to carry out the described function. Based on this recitation, it is within the scope of one of ordinary skill in the art to construe that the storage and controller to be implemented as software modules. This means that claim 1 is directed to an electronic device comprising of only software which is software per se and therefore, non-statutory. Claims 2-9 are similarly directed to software per se and are also non-statutory. 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130074065 to McNeeney et al (hereinafter McNeeney).
As per claims 1 and 10, McNeeney teaches:
An electronic device comprising: 
a storage configured to store a shared file shared between a plurality of virtual devices (McNeeney: Fig. 2. [0031] As depicted, Networked DPS Architecture 200 includes Primary Host 202 and Secondary Host 252 communicatively connected across an interconnect or a Network Fabric 206. In addition, the Networked DPS Architecture 200 includes Storage 208 connected on the Network Fabric 206. [0035] DW Module 240 is a utility that can run concurrently during execution of Application 236A to identify when Primary VM 216 is attempting to overwrite data in a shared storage device with Secondary VM 266); and 
a controller configured to create an alternative film by copying the shared file when a first virtual device of the plurality of virtual devices makes a request for modifying the shared file, and control a second virtual device, which desires to share the shared file, to refer to the alternative file (McNeeney: [0039]: Secondary VM 226 can be an execution environment to execute Application 246B, and RR Module 288. [0041] RR Module 288 is a utility that interfaces with DW Module 240, and receives notifications that the first machine will overwrite one or more existing data that is stored in a shared storage of Primary VM 216 and Secondary VM 266. DW Module 240 reads existing data currently stored in the storage location, and stores a copy of the existing data in a local store (alternative file), such as RR Data Store 290. [0042]: In addition, if an execution failure occurs by the Primary VM 216 during execution of Application 246A, RR Module 288 receives a notification that an execution failure has occurred. RR Module 288 retrieves data stored in RR Data Store 290 and identifies the location(s) in storage from which the data was read by using RR Mapping 292. RR Module 288 overwrites the newly written data in the storage locations identified by RR Mapping 292 with the retrieved data that was previously copied and stored in RR Data Store 290, i.e., the secondary virtual machine refers to the data stored in the local store when it desires to share the shared data).

As per claims 2 and 11, McNeeney teaches: 
The electronic device according to claim 1, wherein the controller notifies the second virtual device of the modification request when the first virtual device makes the request for modifying the shared file (McNeeney: [0050]: When a write request is encountered during execution of the computer code, the DW Module identifies the storage location in the shared storage at which the computer code is requesting to write. At block 455, the DW Module sends a notification to the secondary VM, or hypervisor for the secondary VM, that the primary VM will overwrite data currently stored in the storage location of the shared storage. Also, [0035]).

As per claims 3 and 12, McNeeney teaches:
The electronic device according to claim 1, wherein the controller provides information about at least one of the shared file subjected to the modification request or the alternative file to the second virtual device (McNeeney: [0050]: At block 455, the DW Module sends a notification to the secondary VM, or hypervisor for the secondary VM, that the primary VM will overwrite data currently stored in the storage location of the shared storage. In one or more embodiments, the overwrite notification includes a storage location (information about the shared file) in the shared storage at which the primary VM will overwrite data. Also, [0035]).

As per claims 4 and 13, McNeeney teaches:
The electronic device according to claim 1, wherein the controller notifies the second virtual device of the creation of the alternative file so that the second virtual device refers to the alternative file instead of the shared file (McNeeney: [0054]: In the event that the received message is an overwrite notification, the method continues at block 535, and the RR Module copies preexisting data from a storage location identified by the overwrite notification. At block 540, the copied existing data is stored in local storage (alternative file) for the secondary virtual machine, such as the RR data store. [0055]: it is determined that a failure message is received from the primary virtual machine. At block 555, the RR Module obtains preexisting data that has been stored in local storage since the last checkpoint. At block 560, the RR Module overwrites current data in the shared storage with the locally stored preexisting data, i.e., the secondary VM refers to the alternative file instead of the shared data).

As per claims 5 and 14, McNeeney teaches:
The electronic device according to claim 1, wherein the controller gives notification so that the second virtual device refers to the alternative file when the second virtual device makes a request for referring to the shared file (McNeeney: [0054]: In the event that the received message is an overwrite notification, the method continues at block 535, and the RR Module copies preexisting data from a storage location identified by the overwrite notification. At block 540, the copied existing data is stored in local storage (alternative file) for the secondary virtual machine, such as the RR data store. [0055]: it is determined that a failure message is received from the primary virtual machine. At block 555, the RR Module obtains preexisting data that has been stored in local storage since the last checkpoint. At block 560, the RR Module overwrites current data in the shared storage with the locally stored preexisting data, i.e., the secondary VM refers to the alternative file instead of the shared data).

As per claims 6 and 15, McNeeney teaches:
The electronic device according to claim 1, wherein the alternative file is an exclusive file for the second virtual device (McNeeney: [0054]: In the event that the received message is an overwrite notification, the method continues at block 535, and the RR Module copies preexisting data from a storage location identified by the overwrite notification. At block 540, the copied existing data is stored in local storage for the secondary virtual machine, such as the RR data store).

As per claims 7 and 16, McNeeney teaches:
The electronic device according to claim 1, wherein the controller performs at least one of denying an access of the first virtual device to another shared file, interrupting the first virtual device, or initializing the first virtual device, when the shared file is modified by the first virtual device (McNeeney: [0035] DW Module 240 is a utility that can run concurrently during execution of Application 236A to identify when Primary VM 216 is attempting to overwrite data in a shared storage device with Secondary VM 266. DW Module 240 waits to receive an acknowledgment that the data has been copied and stored in local storage of the Secondary VM 266 before allowing Application 236A executing on Primary VM 216 to overwrite the data in the identified shared storage location, i.e., the Primary VM is interrupted before it overwrites data).

As per claims 8 and 17, McNeeney teaches:
The electronic device according to claim 1, wherein the controller deletes the modified shared file when the shared file is modified by the first virtual device (McNeeney: [0055]: it is determined that a failure message is received from the primary virtual machine. At block 555, the RR Module obtains preexisting data that has been stored in local storage since the last checkpoint. Those skilled in the art will appreciate that the locally stored preexisting data in the shared storage consists of data that has been overwritten by the primary virtual machine since the last checkpoint was processed. At block 560, the RR Module overwrites current data in the shared storage with the locally stored preexisting data, i.e., the modified shared data is overwritten (deleted)).

As per claims 9 and 18, McNeeney teaches:
The electronic device according to claim 1, further comprising a communicator, wherein the controller makes a request for restoring the modified shared file to an outside through the communicator, and creates the alternative file based on a restoration file received from the outside in response to the request, when the shared file is modified (McNeeney: [0055]: it is determined that a failure message is received from the primary virtual machine. At block 555, the RR Module obtains preexisting data that has been stored in local storage since the last checkpoint. Those skilled in the art will appreciate that the locally stored preexisting data in the shared storage consists of data that has been overwritten by the primary virtual machine since the last checkpoint was processed. At block 560, the RR Module overwrites current data in the shared storage with the locally stored preexisting data).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 9424058 to Wasson et al: A virtual machine template is created. The template includes a file system containing files to be deduplicated across multiple virtual machines. For each file to deduplicate, a hash of the content is generated and stored in association with the file. The content of the file is moved from the virtual machine template to a file store. The entry for the file in the store is indexed according to the hash. Multiple virtual machines are created by cloning the template, each containing a copy of its file system and the hashes stored locally in association with the corresponding deduplicated files. File access operations are monitored on each one of the multiple virtual machines, and attempts to access deduplicated file are detected. In response, the corresponding locally stored hash is used to retrieve the content of the file from the central file store, and provide it to the virtual machine.
US 8938572 to Vincent: Various embodiments disclosed herein including systems and methods for improving allocation of computing resources in a virtual machine (VM) environment. Embodiments maintain data relating to how VM image data is stored in storage devices and loaded into volatile memory such as random access memory (RAM). The data is then used to identify common content in the volatile memory that can be shared across VM instances. In some embodiments, multiple VM instances can share at least a portion of a single common VM image loaded into a shared volatile memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438